Citation Nr: 0525065	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  99-22 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for post-traumatic stress disorder (PTSD) for the period from 
August 30, 1996 to October 24, 2000.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD from October 25, 2000 through the present.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This appeal arises from a February 1999 rating decision by 
the Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs which granted the veteran's 
claim for entitlement to service connection for PTSD and 
assigned a disability rating of 10 percent effective August 
30, 1996.  The veteran appealed this rating and, in April 
2002, the RO granted the veteran a higher rating of 30 
percent, effective October 25, 2000.

In November 2003, the veteran testified in a hearing before 
the undersigned Veterans Law Judge.  


FINDINGS OF FACT

From August 30, 1996 through the present, the veteran's PTSD 
has been manifested by no more than moderate social and 
occupational impairment.


CONCLUSION OF LAW

1.  The criteria for a disability rating of 30 percent, and 
no greater, for PTSD are met for the period from August 30, 
1996 to October 24, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
Diagnostic Code 9411 (2004).

2.  The criteria for a disability rating in excess of 30 
percent for PTSD for the period after October 24, 2000, have 
not been met. 38 U.S.C.A. §§ 1155 and 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Evaluation of PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2. 
Since the veteran appealed the initial rating assigned for 
his psychiatric disorder, the entire body of evidence is for 
equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged." Fenderson 
v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor. 38 
C.F.R. § 4.3. If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

During the pendency of this appeal, the applicable rating 
criteria for mental disorders, 38 C.F.R. § 4.125 et seq., 
were amended effective November 7, 1996. See 61 Fed. Reg. 
52,695 (October 8, 1996).  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the Court noted that when the law 
controlling an issue changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, "the question arises as to which 
law now governs." Id. at 311. In that regard, the Court held 
that:
[W]here the law or regulation changes after 
a claim has been filed or reopened but 
before the administrative or judicial appeal 
process has been concluded, the version most 
favorable to [the] appellant . . . will 
apply unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.  
Id. at 313.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas such that the rule set out in that case no 
longer applies in determining when a new regulation is to be 
applied to a pending claim.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25,174 (May 5, 2004). The current procedure for such a 
determination involves, first, determining whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the provision to claims that were pending 
when it took effect would produce genuinely retroactive 
effects.  If applying the new provision would produce such 
retroactive effects, VA ordinarily should not apply the new 
provision to the claim.  However, if applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Generally speaking, 
provisions affecting entitlement to only prospective benefits 
do not produce any retroactive effects when applied to claims 
that were pending when the new provision took effect.  Most 
regulations liberalizing the criteria for entitlement to a 
benefit may be applied to pending claims because they would 
affect only prospective relief, and regulations restricting 
the right to a benefit may have disfavored retroactive 
effects to the extent their application to a pending claim 
would extinguish the claimant's right to benefits for periods 
before the statute or regulation took effect. Id.

In the present case, the Board notes that the new regulations 
pertaining to the evaluation of mental disorders do not 
identify the specific types of claims to which they are to 
apply (i.e., the regulations do not indicate whether they are 
to be applied to pending claims).  Thus, as noted above, the 
question to be addressed is whether application of those 
regulations to a claim pending at the time of their 
promulgation would produce genuinely retroactive effects.  In 
this case, the Board finds that they would not produce the 
proscribed effect, at least to the extent that the new 
regulations are liberalizing.  This is so because 38 U.S.C.A. 
§ 5110(g) provides that the effective date of benefits 
awarded pursuant to a liberalizing statute or regulation may 
be no earlier than the effective date of the statute or 
regulation.  Hence, the new regulations may affect only 
prospective relief.

Consequently, the revised provisions may be applied to the 
evaluation of the appellant's disability on a forward-going 
basis, from the effective date of the new provisions.  They 
may not be applied to effect an award of increased benefits 
prior to their effective date, however, due to the 
aforementioned restrictions at § 5110(g); nor may they be 
applied retroactively so as to restrict or limit the rating 
that the claimant would otherwise be entitled to under the 
former ("old") criteria.  See also VAOPGCPREC 3-2000, 65 Fed. 
Reg. 34,531 (May 30, 2000) (indicating that the Board's 
analysis must be based on consideration of all of the 
material and evidence of record, rather than merely the 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule).

Thus, in determining whether the appellant is entitled to an 
increased rating for his service-connected PTSD the Board 
must consider (1) whether an increased rating is warranted 
under the "old" criteria at any time prior to, on, or after 
November 7, 1996; and (2) whether an increased rating is 
warranted under the "new" criteria for evaluating mental 
disorders at any time on or after November 7, 1996.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411. The current regulations establish a 
general rating formula for mental disorders. 38 C.F.R. § 
4.130.  Ratings are assigned according to the manifestation 
of particular symptoms. However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)). Id.

The previously applicable criteria provides that a 10 percent 
evaluation for PTSD is warranted when the disorder is 
manifested by less than the criteria for the 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment. A 30 
percent evaluation is warranted for post-traumatic stress 
disorder when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and when psychoneurotic symptoms result in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in the former 38 C.F.R. § 4.132 
was "qualitative" in character, whereas the other terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1)(West 
1991).

In a precedent opinion, the VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree." It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93 
(O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed. Reg. 4753 (1994). 
The Board is bound by this interpretation of the term 
"definite." 38 U.S.C.A. § 7104(c).

A 50 percent evaluation requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment. A 70 percent evaluation requires that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community; there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior. The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 and General Rating Formula for Psychoneurotic 
Disorders. (1996).  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that the criteria for a 100 percent 
rating in 38 C.F.R. § 4.132, Diagnostic Code 9411, are each 
an independent basis for granting a 100 percent rating.  
Therefore, if the veteran's PTSD results in either (1) ". . 
. virtual isolation in the community," (2) "[t]otally 
incapacitating psychoneurotic symptoms . . .," or (3) 
"[demonstrable inability] to obtain or retain employment," 
a 100 percent schedular rating would be applicable.  

The current rating criteria for a 10 percent disability 
requires occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

The current 30 percent disability rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain effective 
relationships.)

And, the criteria for a 100 percent rating are total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

In considering these ratings, the Board will also review the 
Global Assessment of Functioning (GAF) scores.  A GAF score 
is highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders. See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 
61-70 contemplates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job.)   See 
DSM-IV at 44-47.  

A.  The Period from August 30, 1996 to October 24, 2000

The evidence concerning the veteran's level of disability for 
the period from August 30, 1996 to October 24, 2000, includes 
a December 1996 letter from a doctor at the Columbia Vet 
Center.  The doctor reported having seen the veteran on two 
brief appointments.  The veteran reported hypervigilance, 
preferred to be alone, and had symptoms of reexperiencing, 
including nightmares, flashbacks, and intrusive thoughts.  

In July 1997 the veteran underwent a VA examination.  The 
examiner was unable to review the claims file.  The veteran 
reported symptoms including anxiety, depression, 
irritability, and startle reaction.  He indicated that he had 
trouble falling asleep for the past twenty years, recently 
lost his driver's license due to arrests for driving under 
the influence of alcohol, and had trouble getting along with 
others.  He has also had trouble keeping jobs.  However, he 
told the examiner that he sometimes socialized with friends.  
The examiner's objective findings were that the veteran was 
spontaneous, logical, oriented, alert, and friendly.  He did 
not have hallucinations or paranoia.  The veteran had a mild 
depressed affect, mild psychomotor retardation, and mild 
anxiety.  The examiner assigned the veteran a GAF score of 55 
due to mild social and industrial impairment.

In November 1998, the veteran underwent another VA 
examination.  The examiner reviewed the claims file and noted 
that the veteran had a history of alcohol abuse, several 
short-term jobs, and two divorces.  However, he had a good 
relationship with his children.  The veteran had almost daily 
distressing thoughts, some flashbacks and startle response, 
and approximately three nightmares per month.  He had 
difficulty sleeping, felt detached from others, and avoided 
thoughts and feeling that reminded him of Vietnam.  The 
examiner observed that the veteran had clear and coherent 
speech, his memory was intact, and he was fully oriented.  
The veteran did become agitated when speaking about his 
experiences in Vietnam.  The examiner administered the 
Minnesota Multiphasic Personality Inventory test, but the 
results were inconsistent and the examiner felt the veteran 
was over-reporting his symptoms.  Although the examiner found 
that the veteran had social and vocational maladjustments due 
to his experiences in Vietnam, he assigned the veteran a GAF 
score of 61-70, indicating mild symptoms.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  Under the regulations in 
effect prior to November 7, 1996, the veteran's PTSD warrants 
a disability rating of 30 percent, but no higher.  Although 
the veteran's social and industrial impairment was described 
as mild in both VA examinations, he was assigned a GAF score 
indicating moderate symptoms in July 1997.  Moreover, the 
veteran's history of two divorces, difficulty getting along 
with others, and difficulty maintaining a job, all suggest 
"definite" social and industrial impairment.  However, the 
veteran is not entitled to a higher disability under the 
regulations in effect prior to November 7, 1996 because his 
industrial and social impairment does not rise to the 
"considerable" level as he has been able to work and has 
good relationships with his children.  Moreover, the veteran 
is not entitled to a disability rating in excess of 30 
percent under the regulations in effect after November 7, 
1996 because he continues to maintain social relationships 
with his children and friends and has no problems with 
memory, understanding, or speech.  See Diagnostic Code 9411 
(effective prior to November 7, 1996); Diagnostic Code 9411 
(2004).

As the preponderance of the evidence supports the veteran's 
increased rating claim, the claim is granted to the extent 
indicated above.

B.	The Period from October 25, 2000 to the Present

The evidence for consideration for the period beginning 
October 25, 2000 includes a February 2001 hearing in which 
the veteran testified that his PTSD had become more disabling 
in the past six months.  He found it difficult to concentrate 
and felt depressed.  He also continued to have flashbacks and 
nightmares, and sometimes needed to take medication to sleep 
at night.  

In a treatment note from the veteran's family doctor, 
possibly dated February 2001, the veteran was described as 
having problems with close relations.  The doctor stated that 
he felt the veteran's PTSD was severe.  In September 2001, 
the veteran's private physician prescribed psychotherapy and 
psychotropic medication for him.  He described the veteran's 
symptoms, including hypersensitivity, social inhibition 
(social phobia), and insomnia as residuals of his PTSD which 
prevented him from "developing and maintaining a 
conventional life pattern or realize his potential."  A VA 
treatment note dated November 2001 indicated that the veteran 
had put a shotgun into his mouth on one occasion, however it 
is not clear when this incident took place.

In May 2002, the veteran underwent another VA examination.  
The examiner did not review the veteran's C-file.  He 
reported getting headaches, feeling depressed every day 
(although his feeling were more anger than sadness), having 
nightmares, and discomfort in crowds.  However, the veteran 
did not report avoiding thinking about Vietnam.  In fact, he 
spent most of his time reading and thinking about the War.  
The veteran also reported having lots of friends, being close 
to his children, and engaging in solitary recreational and 
leisure pursuits.  The examiner described the veteran's 
symptoms as moderate and assigned a GAF score of 60.

In August 2002, the veteran's private doctor wrote that he 
had been "floundering" since the Vietnam War with failed 
marriages, drinking, being in and out or work, and having 
periods of homelessness.  The doctor noted that over time, 
the veteran began to have depression along with PTSD, and had 
suicidal ideations at times.  In November 2003, the veteran 
testified at a hearing, stating he felt depressed and 
hopeless.  He reported being "on guard" all the time and 
short-tempered.  In addition, he reported thinking about 
Vietnam 80 to 90 percent of the time.

In September 2004, the veteran's private doctor wrote that in 
addition to PTSD, the veteran's social phobia, sleep 
disorder, hearing problems, and skin condition all but 
preclude him from engaging in gainful employment.  In June 
2004, a VA mental health consultant reported that the veteran 
had a GAF score of 50.  In October 2004, another private 
doctor wrote that the veteran suffered from bipolar disorder 
and flashbacks.  The examiner felt the veteran is 100 percent 
disabled due to PTSD.  In January 2005, another private 
doctor wrote that the veteran is obsessed with the Vietnam 
War, having read over 100 books and collecting materials on 
the subject.  The doctor wrote the veteran continued to have 
flashbacks, nightmares, and other symptoms of PTSD.  He 
concluded that the veteran was totally and permanently 
disabled as a result of his PTSD and assigned a GAF score of 
50.

Finally, in February 2005, the veteran underwent another VA 
examination.  The examiner reviewed the veteran's claims 
file, as well as VAMC treatment records.  He noted that the 
veteran last worked full-time in 1999 but had worked part-
time until 2002.   The examiner explained that the veteran 
had been housebound for two years beginning in July 2002 
because he lost his driver's license and he had a heart 
attack in December 2003 which rendered him disabled 
temporarily.  The veteran was not compliant with his 
psychiatric medications.  The examiner observed that the 
veteran's affect was "a little intense."  He appeared 
suspicious and his responses to the examiner's questions were 
vague.  The examiner reported no symptoms of hypervigilance 
and noted that the veteran sat with his back toward the exit.  
The veteran also described his interest in researching the 
Vietnam War and no problems reading or watching material on 
that subject.  The veteran's thought content was also 
appropriate but when the examiner asked him about 
hallucinations, the veteran calmly described an explosion 
that he was seeing in the room during the interview.  The 
veteran was able to handle his finances and daily needs.  He 
reported that he engaged in social activities with neighbors 
and attended four or five military association meetings every 
month. Nevertheless, the veteran reported feelings of 
anhedonia and detachment from others.  In addition, the 
veteran was trying to find part-time work, which he felt 
capable of doing.  The veteran reported that he felt his PTSD 
symptoms were "about the same" since his rating increase, 
although he admitted to increased anger.

The examiner administered several psychiatric tests.  He 
found that the veteran's cognitive functioning (including 
attention, concentration, and memory) was normal.  His 
responses to the Minnesota Multiphasic Personality Inventory 
test were invalid once again, suggesting an exaggeration of 
symptoms.

The examiner concluded that the veteran had moderately 
disabling social and vocational impairment, with little 
change in severity since the late 1990s.  The examiner noted 
that the veteran himself reported little change in symptoms 
and felt he was capable of working.  Finally, the examiner 
attributed the veteran's decline in functioning between 2002 
and 2004 to the loss of his driver's license rather than to 
PTSD.  The examiner assigned the veteran a GAF score of 58.

Even allowing the veteran the benefit of the doubt, the Board 
finds the veteran's PTSD has not warranted a disability 
rating in excess of 30 percent since October 25, 2000.  In 
this case, the veteran's private doctors describe a more 
severe disability than that described by VA examiners.  The 
Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board. Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993.)  Furthermore, a bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. Brown, 
11 Vet. App. 345, 348 (1998).  

The veteran's private doctors have concluded that he is 100 
percent disabled and his PTSD, along with other disabilities, 
preclude him from working and forming social relationships. 
They assigned him a GAF score of 50.  However, it is unlikely 
that they reviewed the veteran's claims file.  One VA 
examiner also conducted an examination without reviewing the 
claims file.  He assigned the veteran a GAF score of 60, 
finding that he has lots of friends, a close relationship 
with his children, and recreational activities.  The February 
2005 VA examination report is most probative.  The examiner 
conducted a review of the claims file and explained the 
veteran's work history, reporting that he was unable to work 
from 2002 to 2004 because he lost his drivers license, not 
because of his PTSD.  He also indicated that the veteran 
believes he can work.  Based on the veteran's own statements 
and the fact that he has a relationship with his children, 
interacts with his neighbors, and attends meetings several 
times a month, along with the veteran's own belief that his 
symptoms have not increased, the examiner concluded that the 
veteran's PTSD disability has not worsened.  

Under both the old and new regulations, the veteran is not 
entitled to a disability rating in excess of 30 degrees for 
PTSD because he has the ability to establish and maintain 
relationships, he is has no thought problems, and his social 
and industrial impairment is no more than moderate.  See 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
Diagnostic Code 9411 (2004).

As the preponderance of the evidence does not support the 
veteran's increased rating claim, the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is inapplicable.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  
Accordingly, the claim is denied.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address for referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC 6-96 (Aug. 16, 1996).  As noted 
above, the veteran worked part-time through 2002 and it 
appears that his period of unemployment from 2002 to 2004 was 
a result of factors unrelated to his PTSD.  Furthermore, the 
veteran feels he is capable of working and is seeking part-
time employment currently.  There is nothing to suggest that 
there has been any interference with employment above and 
beyond that contemplated by the current rating, which, it is 
emphasized, contemplates some industrial impairment.

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case.  The veteran was sent a letter 
concerning the VCAA in June 2001, and the text of 38 C.F.R. 
§ 3.159 was included in the June 2005 supplemental statement 
of the case (SSOC).  With regard to element (1), above, the 
Board notes that the RO sent the appellant a VCAA notice 
letter in June 2001 and SSOC in July 1999 that informed him 
of the type of information and evidence necessary for 
establishing an increased rating.  Furthermore, by virtue of 
the rating decision on appeal and the SSOCs, he was provided 
with specific information as to why his claim was not 
granted, and of the evidence that was lacking. 

As for elements (2) and (3), the Board notes that the June 
2005 SSOC notified the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the SSOC informed him that VA 
would obtain relevant records held by any federal agency and 
make reasonable efforts to obtain relevant evidence not held 
by a federal agency; while the appellant was responsible for 
identifying custodians of such records.

Finally, with respect to element (4), the Board notes that 
the appellant was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in a June 2005 SSOC.  The Board is 
mindful that, in concluding that the VCAA notice requirements 
have been satisfied, it has relied on communications other 
than a formal VCAA notice letter to the appellant.  However, 
at bottom, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done- irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication- the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Furthermore, the Board acknowledges that the Pelegrini Court 
also held that a section 5103 notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the AOJ decision upon which this appeal is based 
was made in 1999.  The Board acknowledges that the VCAA 
letter was sent to the veteran after the RO's 1999 decision 
that is the basis for this appeal.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided by the time the VCAA was enacted.  The 
Court acknowledged in Pelegrini at 120 that where, as here, 
the Section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  The 
appellant has been provided with such notice and process.  VA 
took a reasonable approach of providing a section 5103 notice 
in a commonsense manner consistent with the procedural 
posture of the case; a rule of construction adopted by the 
United States Supreme Court in similar cases where procedural 
rules are applied retroactively.  See Landgraf v. USI Film 
Products, 511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 
320, 328-29 (1997).  Therefore, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this veteran because he received his VCAA notice 
after an initial AOJ adjudication.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence to 
support their claims.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  On the facts of this case, the Board finds that 
no prejudicial error results in the veteran's receipt of his 
section 5103 notice following the RO's initial determination 
in this case.  


B.  Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC) as well as private and VA treatment records.  
In addition, the veteran was afforded several VA 
examinations.  Accordingly, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating the claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Entitlement to an evaluation of 30 percent, and no higher, 
for PTSD, for the period from August 30, 1996 to October 24, 
2000, is granted.

Entitlement to an evaluation in excess of 30 percent for 
PTSD, for the period after October 24, 2000 is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


